     Case 2:19-cv-08766-DMG-AGR Document 18 Filed 04/23/20 Page 1 of 6 Page ID #:405




 1     Kevin Kneupper, Esq. (CA SBN 325413)
       Kneupper & Covey, PC
 2     4475 Peachtree Lakes Dr.
       Berkeley Lake GA 30096
 3     512-420-8407
       kevin@kneuppercovey.com
 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
                                                      )   Case No.: 2:19−cv−08766 DMG (AGRx)
11     STEPHANIE CUMMINGS,                            )
                                                      )   PLAINTIFF’S EX PARTE MOTION
12                  Plaintiff,                        )
                                                      )   FOR LEAVE TO FILE SECOND
13           vs.                                      )   AMENDED COMPLAINT
                                                      )
14     RALPH WYER et al,                              )
                                                      )
15                  Defendants                        )
16

17           Plaintiff Stephanie Cummings (“Plaintiff”), by and through her attorneys, brings this
18     Ex Parte Motion for Leave to File a Second Amended Complaint to correct errors in the
19     case caption of the First Amended Complaint, as well as the name of one of the parties
20     (Pepper Hill Empire LLC). A redline of the proposed Second Amended Complaint is
21     attached as Appendix A. Per the Court’s Initial Standing Order, dkt. 6 at 5, a Notice of
22     Lodging attaching the proposed Second Amended Complaint is being filed separately.
23     I.    PLAINTIFF’S COMPLIANCE WITH L.R. 7-19
24           Local Rule 7-19.1 requires an attorney applying for an ex parte order: “(a) to make
25     reasonable, good faith efforts orally to advise counsel for all other parties, if known, of the
26     date and substance of the proposed ex parte application and (b) to advise the Court in
27     writing and under oath of efforts to contact other counsel and whether any other counsel,
28     after such advice, opposes the application.”



               PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - 1
     Case 2:19-cv-08766-DMG-AGR Document 18 Filed 04/23/20 Page 2 of 6 Page ID #:406




 1           The undersigned Counsel is aware of attorneys for only one of the Defendants, Ralph
 2     Wyer. Pursuant to L.R. 7.19, their contact information is as follows:
 3

 4
             Karl Kronenberger
             Kronenberger Rosenfeld LLP
 5           150 Post Street
 6           Suite 520
             San Francisco, CA 94108
 7
             415-955-1155 Ext. 114
 8           karl@krinternetlaw.com
 9
             Jeffrey Rosenfeld
10           Kronenberger Rosenfeld LLP
11           150 Post Street
             Suite 520
12
             San Francisco, CA 94108
13           415-955-1155 Ext. 112
             jeff@krinternetlaw.com
14

15
             Plaintiff was contacted by Mr. Kronenberger shortly after filing the First Amended
16
       Complaint to discuss a settlement proposal. Counsel for Plaintiff orally informed Mr.
17
       Kronenberger that Plaintiff planned to amend the Complaint to address the case caption
18
       issue on phone calls that took place on April 3rd and 5th. Kneupper Decl. at 1 ¶ 3. On
19
       April 10th, Plaintiff sent Mr. Kronenberger and Mr. Rosenfeld a letter via e-mail stating
20
       that Plaintiff planned to seek leave to amend, identifying the proposed changes, and
21
       requesting that they state whether Defendant Ralph Wyer had any objections, and if so to
22
       provide a time for a meet and confer. Ex. A, Kneupper Decl. at 2 ¶ 6.
23
             Plaintiff followed up on this letter with an e-mail to Mr. Kronenberger and Mr.
24
       Rosenfeld on April 16th, an e-mail April 20th attaching a redlined draft of the proposed
25
       Second Amended Complaint, a phone call and voicemail to Mr. Kronenberger on April
26
       22nd, and another reminder e-mail on April 22nd. Exs. B, C, D; Kneupper Decl. at 2 ¶¶ 7-
27
       9.
28




               PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - 2
     Case 2:19-cv-08766-DMG-AGR Document 18 Filed 04/23/20 Page 3 of 6 Page ID #:407




 1           On April 22nd, Mr. Kronenberger responded to Plaintiff’s requests via e-mail as
 2     follows: “Because we are not counsel of record in this case, it would be improper for us to
 3     stipulate to any amendment.” Ex. E.
 4           Plaintiff is presently unaware of any other Counsel for any other party who could be
 5     contacted regarding the proposed Second Amended Complaint. Kneupper Decl. at 2 ¶ 5.
 6

 7     II.   ARGUMENT
 8              A. Standards for Granting Leave to Amend
 9            Federal Rule of Civil Procedure 15(a) provides that a party may amend a pleading
10     with the court's leave, and that "[t]he court should freely give leave when justice so
11     requires." Fed. R. Civ. P. 15(a)(2); see also Moss v. Secret Serv., 572 F.3d 962, 972 (9th
12     Cir. 2009) (leave to amend should be granted with "extreme liberality"). "Leave to amend
13     should be granted unless the district court 'determines that the pleading could not possibly
14     be cured by the allegation of other facts.'" Knappenberger v. City of Phoenix, 566 F.3d 936,
15     942 (9th Cir. 2009) (quoting Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en
16     banc)); see also Nordstrom v. Dean, No. CV 15-7607 DMG (FFMx), 2016 U.S. Dist.
17     LEXIS 194177 (C.D. Cal. Jan. 8, 2016).
18           A court should not deny leave to amend except in the presence of (1) bad faith, (2)
19     undue delay, (3) prejudice to the opposing party, and/or (4) futility of amendment. William
20     O. Gilley Enters, Inc. v. Atl. Richfield Co., 588 F.3d 659, 669 n. 8 (9th Cir. 2009). "[T]his
21     determination [to grant or deny leave to amend] should be performed with all inferences in
22     favor of granting the motion." Id.; see also Howey v. United States, 481 F.2d 1187, 1190-
23     91 (9th Cir. 1973) ("Where there is a lack of prejudice to the opposing party and the
24     amended complaint is obviously not frivolous, or made as a dilatory maneuver in bad faith,
25     it is an abuse of discretion to deny such a motion").
26           As explained below, the Plaintiffs have met these standards.
27              B. Plaintiff Should Be Granted Leave to Amend
28




               PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - 3
     Case 2:19-cv-08766-DMG-AGR Document 18 Filed 04/23/20 Page 4 of 6 Page ID #:408




 1           A redline of the Plaintiff’s proposed Second Amended Complaint is attached as
 2     Appendix A. The only proposed changes are on page 1, lines 15:28 and page 2, lines 1-28
 3     (which edits the caption to list all Defendants) and page 11 ¶ 51, line 3 (which changes
 4     “Pepper Hill Empire” to “Pepper Hill Empire LLC).
 5           The first proposed change is to edit the case caption to bring it into compliance with
 6     Federal Rule of Civil Procedure 10(a), which requires that the caption for the complaint
 7     “must name all the parties....” The Plaintiff erroneously used “et al” in the First Amended
 8     Complaint, which is permitted only in subsequent pleadings. Fed. R. Civ. P. 10(a).
 9           The second proposed change, on page 11 ¶ 51, is to correct an error in one of the
10     party’s names. One of the shell corporations at issue was listed as “Pepper Hill Empire,”
11     when the correct name of that entity is “Pepper Hill Empire LLC.”
12           The Plaintiff’s purpose in making these changes is to avoid any arguable prejudice
13     to the Defendants. See Ferdik v. Bonzalet, 963 F.2d 1258 (9th Cir. 1992). While the Ferdik
14     case involved a party who failed to amend a similar case caption issue in response to a
15     court order to do so, and appears to have involved a complaint with no identification of
16     who the parties in the “et al” were whatsoever, the case implies that there could be prejudice
17     or ambiguity from failing to comply with Rule 10(a).
18           This District’s rules governing the form for a summons also provide that: “The
19     caption of the summons must match the caption of the complaint or amended complaint
20     verbatim.” Summons in a Civil Action, https://www.cacd.uscourts.gov/forms/summons-
21     civil-action (last visited Apr. 22, 2020). They require that “[t]he term ‘et al.’ cannot be used
22     in a summons caption.” Id.
23           Given these rules, and given the number of Defendants to be served and the cost and
24     effort that may be associated with doing so, Plaintiff believes that it is best to correct these
25     issues prior to service to ensure that there is no ambiguity in the notice provided to the
26     Defendants.
27

28




               PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - 4
     Case 2:19-cv-08766-DMG-AGR Document 18 Filed 04/23/20 Page 5 of 6 Page ID #:409




 1            Counsel for Plaintiff erred in using “et al” in the caption for the Second Amended
 2     Complaint. However, given that the complaint was only recently filed, and that Plaintiff
 3     has not delayed in seeking leave to amend, leave is appropriate.
 4            Plaintiff is not acting in bad faith—the errors at issue were inadvertent and not
 5     intentional, and Plaintiff sought to correct them almost immediately by raising the issue
 6     with the only known counsel for any Defendant on calls on April 3rd and April 5th, a few
 7     days after the First Amended Complaint was filed. Kneupper Decl. at 1 ¶ 3.
 8            The proposed amendments similarly would not cause undue delay given how little
 9     time has passed since filing and given the early stage of the proceedings. See Ibekwe v.
10     White, No. CV 14-06523 DMG (JPRx), 2014 U.S. Dist. LEXIS 195239 (C.D. Cal. Oct. 3,
11     2014) (“Given the early stage of the proceedings and the nature of the claims, permitting
12     Ibekwe to amend his FAC causes no prejudice to Defendants.”).
13            The proposed amendments would not prejudice Defendants—indeed, the purpose of
14     these amendments is to ensure that there is no such prejudice to Defendants and that there
15     are no arguable issues with the propriety of the notice to the Defendants of this lawsuit, the
16     summons, and/or service of process.
17            Finally, the proposed amendments would not be futile because they do not go to the
18     substance of the claims—they are directed at procedural requirements, and they would
19     ensure proper compliance with those requirements.
20     III.   CONCLUSION
21            Given the “extreme liberality” with which leave to amend is to be granted, and given
22     the factors above, Plaintiff should be permitted to file the proposed Second Amended
23     Complaint.
24

25

26

27

28




               PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - 5
     Case 2:19-cv-08766-DMG-AGR Document 18 Filed 04/23/20 Page 6 of 6 Page ID #:410




 1                                                 Dated this 23rd day of April, 2020
 2
                                                                        /s/ Kevin Kneupper /s/
 3

 4
                                                                    Kevin Kneupper
                                                                    Attorney for Plaintiff
 5
                                                                    Stephanie Cummings and
 6                                                                  the putative Class
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




              PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - 6
